I concur in the reversal and remanding of this cause for the following reasons:
1. The issue involved in this case is the amount of the balance, if any, due upon the note sued upon. The verdict in this case does not find such amount, and leaves wholly undetermined the controlling issue in the case. The verdict is insufficient to support the judgment rendered.
2. In the state of the evidence, an issue of fact is raised as to the credits upon the note to which the defendant is entitled, and it was not permissible for the court to peremptorily instruct a verdict for the plaintiff, and then calculate *Page 336 
the amount of the balance due upon the note.
3. The credits indorsed upon the note are prima facie evidence of credits to which the defendant is entitled, and, in the absence of evidence to the contrary, such credits should have been allowed. As shown by indorsements upon the note, as it appears in the statement of facts, it is clear the judgment in this case is for an excessive amount.